           Case 1:21-cv-01213 Document 1 Filed 05/04/21 Page 1 of 17




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA

ANNA PAULINA              LUNA       FOR )
CONGRESS,                                )
                                         )      Civil Action No.__
       Plaintiff,                        )
                                         )
v.                                       )
                                         )
FEDERAL ELECTION                         )
COMMISSION,                              )
                                         )
       Defendant,                        )
                                         )

                                                                         /

     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      1.     This is an action under the Federal Election Campaign Act (“FECA” or

“Act”) 52 U.S.C. § 30109(a)(8)(A) for illegal agency delay.

      2.     Plaintiff seeks injunctive and declaratory relief to compel defendant

Federal Election Commission (“FEC” or “Commission”) to take action on Plaintiff’s

administrative complaint alleging violations of 52 U.S.C. § 30118(a), a FECA

provision that makes it unlawful for “any corporation…to make a contribution or

expenditures in connection with any election to any political office.”

      3.     Section 30118(a) strictly prohibits corporations—such as Twitter,

Inc.—from making contributions or expenditures to federal candidates.
             Case 1:21-cv-01213 Document 1 Filed 05/04/21 Page 2 of 17




      4.      Plaintiff filed an administrative complaint with the FEC on October 22,

2020 alleging that Twitter, Inc. violated 52 U.S.C. § 30118(a) by refusing to verify

Congressional candidate Anna Paulina Luna’s Twitter account while promptly

verifying the accounts of other candidates in her race, thereby providing valuable

corporate resources to certain candidates, while denying the same to Plaintiff. A true

and accurate copy of Plaintiff’s Administrative Complaint is attached hereto as

Exhibit 1.

      5.      The October 22 administrative complaint asked the Commission to find

reason to believe that Twitter, Inc. violated section 30118(a) by providing a benefit

of concrete value to Plaintiff’s political opponents while denying her the same

benefit, and also requested an investigation to determine whether a violation had

occurred or was continuing to occur. Ex. 1, Admin. Compl. ¶¶ 1-8.

      6.      FECA provides administrative complainants with a right of action

against the FEC if the Commission fails to act on a complaint within 120 days. 52

U.S.C. § 30109(a)(8)(A).

      7.      Six months after plaintiff filed the administrative complaint, there is no

indication that the FEC has taken any action on it.

      8.      The Commission’s prolonged inaction has fostered a “cancel-culture”

atmosphere where corporations such as Twitter can influence elections by selectively

providing valuable benefits to certain candidates while denying the same valuable

                                           2
            Case 1:21-cv-01213 Document 1 Filed 05/04/21 Page 3 of 17




benefits to other candidates, which is squarely what FECA is meant to prevent. This

could take the form of so-called “blue-check verification,” as was the case here. But

it could also take the form of denying Twitter access entirely, allowing one candidate

to use Twitter as a media megaphone while refusing a competing candidate the same

platform access.

      9.     Plaintiff has suffered a direct and concrete financial injury that is

traceable to the FEC’s inaction. While a Twitter account is generally provided at no

up-front cost—nearly anyone with access to the internet may create a Twitter

account—verification of that account can be difficult and expensive to procure.

      10.    A blue checkmark next to the account name conveys credibility and

signifies it has been verified and is an account of public interest. Twitter verifies

accounts maintained by users in music, acting, government, politics, media and other

prominent fields.

      11.    Twitter places a valuation on access to its platform by allowing users to

promote their tweets or accounts for a fee. Twitter, Create a Tweet Engagements

Campaign,       https://business.twitter.com/en/help/campaign-setup/create-a-tweet-

engagement-campaign.html.

      12.    Content posted from a verified Twitter account has a demonstrably

higher monetary value than content posted from un-verified accounts. Verified

accounts automatically jump to the top of search results. Nancy Scola, Twitter to

                                          3
            Case 1:21-cv-01213 Document 1 Filed 05/04/21 Page 4 of 17




Verify All Congressional and Gubernatorial Primary Hopefuls, POLITICO (Dec.

12,   2019),     https://www.politico.com/news/2019/12/12/twitter-vertify-primary-

candidates-accounts-083647. Verified accounts received significant boosts in

engagement, including a 38% increased engagement on tweets with photos, a 16%

boost on tweets with hashtags, and a 28% boost on tweets with videos. Simon

Rogers, What Fuels a Tweet’s Engagement?, Twitter (Mar. 10, 2014),

https://blog.twitter.com/en_us/a/2014/what-fuels-a-tweets-engagement.html.      This

increased engagement is significant for candidates approaching election day.

      13.      In 2018, Twitter introduced an “Election Labels” feature. Election

Labels contain relevant information about a political candidate, including the office

the candidate is running for, the state in which the office is located, and district

number (where applicable), and is clearly identifiable with a small icon of a

government building. Bridget Coyne, Introducing US Election Labels for Midterm

Candidates,              Twitter             (May             23,              2018),

https://blog.twitter.com/en_us/topics/company/2018/introducing-us-election-

labels-for-midterm-candidates.html. Election Labels only appear on verified

candidate accounts. The week before the 2018 general election, users on Twitter

viewed tweets from Election Labeled accounts approximately 100 million times

each day, and 13% of election conversation on Twitter in the United States included

a tweet from an Election Labeled account. Bridget Coyne, Helping Identify 2020 US

                                         4
            Case 1:21-cv-01213 Document 1 Filed 05/04/21 Page 5 of 17




Election     Candidates      on     Twitter,     Twitter     (Dec.     12,     2019),

https://blog.twitter.com/en_us/topics/company/2019/helping-identify-2020-us-

election-candidates-on-twitter.html. Twitter itself promotes that verified accounts

are more valuable than non-verified accounts. Verified Election Labeled accounts

jump to the top of search results, result in higher engagement with other users, and

account for a large portion of election related social media activity on Twitter. By

selectively providing verification benefits to certain candidate accounts, Twitter has

provided a valuable corporate funded benefit to those candidates, which is prohibited

under FECA.

      14.    By failing to act on Plaintiff’s complaint within 120 days as prescribed

by FECA for such action, the Commission has encouraged other social media

platforms to follow suit by providing benefits and value to certain candidates while

denying the same to others based purely on party affiliation.

                          JURISDICTION AND VENUE
      15.    This Court has both subject matter jurisdiction over this action and

personal jurisdiction over the parties pursuant to 52 U.S.C. § 30109(a)(8)(A). This

Court also has jurisdiction over this action pursuant to 28 U.S.C. § 1331.

      16.    Venue lies in this district under 52 U.S.C. § 30109(a)(8)(A).




                                          5
             Case 1:21-cv-01213 Document 1 Filed 05/04/21 Page 6 of 17




                                       THE PARTIES
       17.    Plaintiff Anna Paulina Luna for Congress is the authorized candidate

committee of Anna Paulina Luna, a Hispanic military veteran who was the

Republican nominee for Florida’s 13th Congressional District in the 2020 General

Election. Anna Paulina Luna for Congress filed the October 22, 2020 FEC complaint

and is the Plaintiff in this action.

       18.    Anna Paulina Luna has filed paperwork with the FEC to run for

Congress again in 2022. Anna Paulina Luna for Congress will continue to serve as

Anna Paulina Luna’s authorized candidate committee.

       19.    Defendant FEC is an independent federal agency charged with the

administration and civil enforcement of FECA. 52 U.S.C. § 30106(b).

                                       BACKGROUND

                                       Governing Law

       20.    52 U.S.C. § 30118(a) prohibits corporations from providing “anything

of value” to federal candidates, which the FEC has consistently interpreted to mean

that if corporate resources are provided to one candidate, the same resources must

be made available to all candidates in order to avoid such corporate resources being

treated as a contribution. 11 C.F.R. §§ 114.2(f)(1), 100.52(d)(2), 100.111(e)(1),

114.13.




                                            6
            Case 1:21-cv-01213 Document 1 Filed 05/04/21 Page 7 of 17




      21.    11 C.F.R. § 114.2(a) prohibits corporations from making a contribution

in connection with any federal election.

      22.    11 C.F.R. § 114.1(a)(1) defines “contribution” as “any direct or indirect

payment, distribution, loan, advance, deposit, or gift of money, or any services, or

anything of value… to any candidate, political party or committee, organization, or

any other person in connection with any election to any of the offices referred to in

11 CFR 114.2 (a) or (b) as applicable.” [Emphasis added].

                                        Facts

      23.    Twitter, Inc., is a for-profit corporation engaged in the business of

online social media networking. Twitter’s site allows users to send and receive short

posts known as “tweets.” Twitter is one of the largest social media networking sites

in the world with over 330 million active users. See Twitter, Q1 2019 Earnings

Report, at 5, https://s22.q4cdn.com/826641620/files/doc_financials/2019/q1/Q1-

2019-Slide-Presentation.pdf.

      24.    One of the features of Twitter’s site is account verification. Verification

is signified by a blue checkmark next to the account name and indicates the account

is one of public interest.

      25.     Twitter has partnered with Ballotpedia, a civic non-profit organization

that publishes nonpartisan information on candidates to streamline candidate access

to verification and Election Labels. Twitter rules state that for a candidate to be

                                           7
            Case 1:21-cv-01213 Document 1 Filed 05/04/21 Page 8 of 17




verified with an Election Label on Twitter, candidates who qualify for the primary

ballot for the United States House of Representatives, United States Senate, and

Gubernatorial races must meet the following guidelines: (1) register with the

relevant federal or state agency before the candidate filing deadline and appear on

official candidate lists released by the relevant government election agency after the

filing deadline; (2) meet certain Twitter account requirements, including having a

profile photo, header photo, bio and website that clearly identifies the candidate; and

(3) comply with Twitter’s Rules and Terms of Service. Twitter Help Center, About

election labels on Twitter, Twitter, https://help.twitter.com/en/using-twitter/election-

labels.

      26.    Anna Paulina Luna was the Republican nominee for Florida’s 13th

Congressional District in 2020. Luna filed her statement of candidacy with the FEC

on September 9, 2019.

      27.    On December 12, 2019, Twitter announced it would start verifying the

accounts of all candidates for Congress in the 2020 election cycle. Nancy Scola,

Twitter to Verify All Congressional and Gubernatorial Primary Hopefuls,

POLITICO (Dec. 12, 2019), https://www.politico.com/news/2019/12/12/twitter-

vertify-primary-candidates-accounts-083647.




                                           8
             Case 1:21-cv-01213 Document 1 Filed 05/04/21 Page 9 of 17




       28.    On February 7, 2020, Anna Paulina Luna reached out Katie

Rosborough of Twitter via email because her campaign account was not yet verified

despite meeting all of the requirements in Twitter’s rules. Ex. 1-A.

       29.    Ms. Luna received what appears to be an automated response from

“Twitter Government & Elections” regarding her inquiry and directing her to

complete the Ballotpedia candidate survey. Ex. 1-A.

       30.    Ms. Luna responded to the email stating that her Ballotpedia profile had

been up to date for a while. She also stated all other candidates in her race had

previously been verified. Ex. 1-A.

       31.    Twitter Government & Elections responded on February 7 stating that

her account should be processed on a rolling basis. Ex. 1-A.

       32.    On March 3, 2020, Ms. Luna again reached out to Twitter via email

requesting they investigate her un-verified account. Ms. Luna again explained she

was the only candidate in her primary whose account remained un-verified. Ex. 1-

B.

       33.    On March 6, 2020, Twitter Government & Elections responded to Ms.

Luna’s email reciting Twitter’s requirements to receive a verified account badge. Ex.

1-B.

       34.    On June 11, 2020 Ms. Luna again reached out to Twitter Government

& Elections. She stated multiple persons had attempted to solicit contributions

                                          9
            Case 1:21-cv-01213 Document 1 Filed 05/04/21 Page 10 of 17




falsely purporting to be for her via Twitter. These impersonations and the resulting

diversion of funds from her real campaign were made possible by Twitter’s failure

to verify her campaign’s Twitter account. She stated that she remained the only

candidate in her primary whose Twitter account remained un-verified. She again

asked Twitter to verify her account. Ex. 1-C.

      35.     On June 12, 2020, Twitter Government & Elections responded with the

identical email sent on March 6, 2020 adding that they would flag her request for

their support team to review.

      36.     On August 18, 2020, Derek Utley, a campaign consultant for Plaintiff

Anna Paulina Luna for Congress, reached out to Twitter Government & Politics via

email. He stated that Ms. Luna had won the Republican primary election and asked

that they proceed with the verification of her account. Ex. 1-D.

      37.     On August 19, 2020, Mr. Utley followed up on his request asking

Twitter Government & Elections to confirm receipt of his email. Ex. 1-D.

      38.     On August 19, 2020, Twitter Government & Elections responded with

the same email sent on March 6 and June 12 adding “Thanks for reaching out here.”

Ex. 1-D.

      39.     Mr. Utley responded on August 19 stating that Ms. Luna had won the

primary election and met the requirements for account verification and once again

asked that Twitter proceed with the verification. Ex. 1-D.

                                         10
            Case 1:21-cv-01213 Document 1 Filed 05/04/21 Page 11 of 17




      40.       Twitter claims its rules apply equally to all: “[w]e treat everyone

equally: the same Twitter Rules apply to all.” Twitter, Safety on Twitter,

https://about.twitter.com/en_us/safety.html.

      41.       Content posted from verified Twitter accounts have a demonstrably

higher monetary value than content posted from un-verified accounts.

      42.       Verified accounts automatically jump to the top of search results. Nancy

Scola, Twitter to Verify All Congressional and Gubernatorial Primary Hopefuls,

POLITICO (Dec. 12, 2019), https://www.politico.com/news/2019/12/12/twitter-

vertify-primary-candidates-accounts-083647.

      43.       Verified accounts receive a significant boost in engagement, including

a 38% increased engagement on tweets with photos, a 16% boost on tweets with

hashtags, and a 28% boost on tweets with videos. Simon Rogers, What Fuel’s a

Tweet’s           Engagement?,           Twitter        (Mar.         10,        2014),

https://blog.twitter.com/en_us/a/2014/what-fuels-a-tweets-engagement.html.

      44.       This increased engagement is significant for candidates approaching

election day.

      45.       In 2018, Twitter introduced an “Election Labels” feature. Election

Labels contain relevant information about a political candidate, including the office

the candidate is running for, the state the office is located in, and district number

(where applicable), and is clearly identifiable with a small icon of a government

                                            11
            Case 1:21-cv-01213 Document 1 Filed 05/04/21 Page 12 of 17




building. Bridget Coyne, Introducing US Election Labels for Midterm Candidates,

Twitter                      (May                      23,                      2018),

https://blog.twitter.com/en_us/topics/company/2018/introducing-us-election-

labels-for-midterm-candidates.html.

      46.     Election Labels only appear on verified candidate accounts.

      47.     In the week before the 2018 general election, users on Twitter viewed

tweets from Election Labeled accounts approximately 100 million times each day,

and 13% of election conversation on Twitter in the United States included a tweet

from an Election Labeled account. Bridget Coyne, Helping Identify 2020 US

Election      Candidates      on       Twitter,   Twitter      (Dec.     12,    2019)

https://blog.twitter.com/en_us/topics/company/2019/helping-identify-2020-us-

election-candidates-on-twitter.html.

      48.     An article from 2012 estimated it then cost approximately $15,000 to

get a Twitter account verified. Alexander Abad-Santos, Twitter Verification Has a

Pricetag:        $15,000,        The        Atlantic        (Jan.      10,      2012),

https://www.theatlantic.com/business/archive/2012/01/twitter-verification-has-

pricetag-15000/333313/.

      49.     Twitter has never provided an explanation to Plaintiff for its refusal to

provide verification, but this disparate treatment is consistent with Twitter’s pattern

of content based discrimination against conservatives and specifically Anna Paulina

                                           12
              Case 1:21-cv-01213 Document 1 Filed 05/04/21 Page 13 of 17




Luna. For example, Twitter temporarily locked Ms. Luna, a veteran of the United

States Air Force, out of her account for “sensitive content” when she criticized

socialism while dressed in an American military styled uniform. Allum Bokhari,

Twitter Temporarily Restricts Account of GOP Congressional Candidate Anna

Paulina             Luna,         Breitbart       (Mar.          14,         2020),

https://www.breitbart.com/tech/2020/03/14/twitter-temporarily-restricts-account-

of-gop-congressional-candidate-anna-paulina-luna/

       50.      Ms. Luna was also temporarily suspended from Twitter when she

tweeted the following opposition to socialism and support for Second Amendment

rights on August 7, 2019: “I am HISPANIC. I am a NRA MEMBER. I am a veteran.

I will not bend the knee to the socialist agenda to ban firearms. I took an oath to

defend the people of this nation as well as the constitution. Stop making El Paso

political.”

                       ADMINISTRATIVE PROCEEDINGS
       51.      On October 22, 2020, Anna Paulina Luna for Congress filed a

complaint with the FEC against respondent Twitter, Inc. urging that the Commission

find reason to believe a violation of 52 U.S.C. § 30118(a) had occurred, and that it

commence an investigation.




                                          13
               Case 1:21-cv-01213 Document 1 Filed 05/04/21 Page 14 of 17




         52.     Plaintiff’s October 22 administrative complaint alleged that Twitter,

Inc. violated FECA’s prohibition on corporate contributions by providing something

of value to certain candidates while denying the same to Anna Paulina Luna.

         53.     Citing Twitter, Inc.’s published articles in its administrative complaint,

Plaintiff explained the intrinsic value of a verified account and Twitter’s election

labeling feature.

         54.     The FEC responded to the complaint with a letter of acknowledgement

dated October 28, 2020 informing Plaintiff that the proceeding would be designated

Matter Under Review (“MUR”) 7832. Ex. 2.

         55.     Upon information and belief, the Commission has failed to act on

Plaintiff’s October 22, 2020 administrative complaint since it was filed well over

120 days ago. The Commission’s inaction has thus persisted well beyond the

statutorily allotted 120-day response period.

                                     ONGOING HARM
         56.     Twitter, Inc. verified the accounts of Plaintiff’s opponents while

refusing to verify Plaintiff’s account, providing something of value to her opponents.

         57.     While there is mixed guidance on the precise value of a verified Twitter

account, it cannot be disputed that a verified account has some intrinsic monetary

value.         How    much      is   my     Twitter     worth?,     TweetBinder      blog,

https://www.tweetbinder.com/blog/how-much-my-twitter-worth/.


                                             14
            Case 1:21-cv-01213 Document 1 Filed 05/04/21 Page 15 of 17




      58.     Anna Paulina Luna’s Twitter account remains unverified to date.

      59.     Anna Paulina Luna has filed a statement of candidacy with the FEC to

run for Congress again in 2022. Anna Paulina Luna Statement of Candidacy, May 1,

2021, https://docquery.fec.gov/cgi-bin/forms/H0FL13158/1514902/.

      60.     Plaintiff has suffered – and continues to suffer – an injury-in-fact that

is causally related to Defendant’s inaction. Twitter, Inc. continues to selectively

verify accounts, providing something of value to certain candidates while denying

the same to Plaintiff—likely based on Twitter’s political views (though the reason

for Twitter’s discrimination is irrelevant to this proceeding). An order requiring the

FEC to act on this matter would redress Plaintiff’s injury.

                               CAUSE OF ACTION
                 Count I: FECA 52 U.S.C. § 30109(a)(8)(A)

      61.     Plaintiff repeats and realleges paragraphs 1-60.

      62.     As a complainant, Plaintiff is legally entitled to have the FEC “act on

[its] complaint during the 120-day period beginning on the date the complaint is

filed.” 52 U.S.C. § 30109(a)(8)(A). If the FEC fails to so act, the statute authorizes

a complainant to “file a petition with the United States District Court for the District

of Columbia.” Id.

      63.     Plaintiff having filed a petition, this Court “may declare that the . . .

failure to act is contrary to law, and may direct the Commission to conform with

                                          15
           Case 1:21-cv-01213 Document 1 Filed 05/04/21 Page 16 of 17




such declaration within 30 days.” 52 U.S.C. § 30109(a)(8)(C). If the Commission

fails to act, Plaintiff may bring “a civil action to remedy the violation involved in the

original complaint.” Id.

                              REQUESTED RELIEF
      WHEREFORE, Plaintiff requests that this Court:

      1)     Declare that the FEC’s failure to act on Plaintiff’s administrative

complaint within 120 days was “contrary to law” under 52 U.S.C. § 30109(a)(8)(A)

& (C);

      2)     Order the FEC to conform with this declaration within 30 days pursuant

to 52 U.S.C. § 30109(a)(8)(C);

      3)     Declare that if the FEC does not comply within 30 days of this Court’s

order, Plaintiff may bring a civil action to remedy the violation;

      4)     Award Plaintiff their costs and reasonable attorneys’ fees incurred in

this action; and

      5)     Grant such other relief the Court may deem just and proper.


Dated: May 4, 2021                              Respectfully submitted,

                                                /s/ Charles R. Spies
                                                Charles R. Spies, Bar ID: 989020
                                                Jessica G. Brouckaert Bar ID: 1671225
                                                1825 Eye Street, NW, Ste 900
                                                Washington, DC 20006
                                                Telephone: (202) 466-5964
                                                Facsimile: (844) 670-6009
                                           16
Case 1:21-cv-01213 Document 1 Filed 05/04/21 Page 17 of 17




                                cspies@dickinsonwright.com
                                jbrouckaert@dickinsonwright.com

                                Robert L. Avers, Bar ID: MI0083
                                350 S. Main St, Ste 300
                                Ann Arbor, MI 48104
                                Telephone: (734) 623-1672
                                ravers@dickinsonwright.com

                                John J. Bursch*
                                Bursch Law PLLC
                                9339 Cherry Valley Ave. SE, #78
                                Caledonia, MI 49316
                                Telephone: (616) 450-4235
                                Jbursch@burschlaw.com

                                Attorneys for Plaintiff

                                *Admission Forthcoming




                           17
